Citation Nr: 0203820	
Decision Date: 04/25/02    Archive Date: 05/02/02

DOCKET NO.  01-09 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to an award of compensation under the 
provisions of 38 U.S.C.A. § 1151 prior to March 4, 1993.  

2.  Entitlement to increased compensation under the 
provisions of 38 U.S.C.A. § 1151 for postoperative residuals 
of failed penile implants, currently rated as 20 percent 
disabling.  

3.  Entitlement to increased compensation under the 
provisions of 38 U.S.C.A. § 1151 for depression, currently 
rated as 50 percent disabling.  

4.  Entitlement to an effective date earlier than December 1, 
1999 for the award of a total rating based on individual 
unemployability due to 38 U.S.C.A. § 1151 disabilities.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney

ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from March 20, 1964 to April 
7, 1964. 

These matters come to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana.  

All of the veteran's current appeals are based on his 
entitlement to compensation established under the provisions 
of 38 U.S.C.A. § 1151.  He has no service-connected 
disabilities.  The veteran's § 1151 disabilities consist of 
the two disabilities at issue as well as chronic perineal 
pain rated as 10% disabling and testicle removal rated as 
noncompensable.  He is also in receipt of a total rating 
based on individual unemployability and special monthly 
compensation based on anatomical loss of a creative organ due 
to his § 1151 disabilities.  

The veteran filed his initial claim for the § 1151 benefits 
at issue in September 1997.  At that time, he referenced VA 
surgical treatment beginning in March 1993 that had resulted 
in the claimed additional disabilities.  In June 1998, he 
expanded his claim to include entitlement to a total rating.  

A rating action in May 1998 awarded § 1151 compensation at a 
50 percent level for major depression and at the 20 percent 
level for postoperative residuals of failed penile implant 
based on the 1993 surgery.  These awards were made effective 
from March 4, 1993, the date of the VA surgery from which the 
disabilities were said to have arisen.  (As will be explained 
below, the proper effective date for the award of § 1151 
compensation was from the date of the veteran's claim in 
September 1997.  However, the veteran was erroneously awarded 
§ 1151 compensation beginning in March 1993.  This erroneous 
payment involving more than four years of § 1151 compensation 
has not been recouped from the veteran as it was determined 
to be due solely to administrative error.)  

A rating action in June 1998 denied the veteran's claim for a 
total rating.  In January 1999, the veteran filed a notice of 
disagreement with the March 1993 effective date assigned for 
the § 1151 compensation seeking an effective date in November 
1991, when his impotency problems first began.  In February 
1999, he voiced disagreement with the June 1998 denial of a 
total rating based on individual unemployability due to 
§ 1151 disabilities.  A subsequent rating action in August 
2001 awarded a total rating based on individual 
unemployability due to § 1151 disabilities effective from 
December 1, 1999.  Thereafter, the veteran disagreed with the 
effective date assigned and an appeal as to that issue 
ensued.  

A rating action in July 1999 denied the veteran increased 
ratings for his § 1151 disabilities of depression and 
residuals of failed penile implants.  In August 1999, 
disagreement was expressed with this rating action and an 
appeal as to that issue ensued.  


FINDINGS OF FACT

1.  The veteran's initial claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 stemming from his March 1993 
VA surgery was received by the VA on September 29, 1997.  

2.  By rating decision dated in May 1998, the veteran's claim 
seeking entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 was erroneously awarded effective from the 
March 4, 1993 date of surgery, rather than from the September 
1997 date of claim.  

2.  There is no legal basis for payment of compensation under 
the provisions of 38 U.S.C.A. § 1151 prior to March 4, 1993, 
the effective date erroneously assigned by the RO.  

3.  Medical evidence demonstrates that the veteran's major 
depression is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
irritability, sleeplessness, social isolation, distorted self 
image, altered mood and suicidal ideation, but without 
demonstrated deficiencies in most areas, such as work, 
school, family relations, judgment or thinking.  

4.  Postoperative residuals of failed penile implants consist 
of subjective complaints of significant pain and loss of 
erectile power.  

5.  Prior to December 1, 1999, it is not factually 
ascertainable that the veteran's 38 U.S.C.A. § 1151 
disabilities precluded him from securing or following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  An award of compensation under the provisions of 38 
U.S.C.A. § 1151 prior to March 4, 1993, is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.400 (2001).  

2.  The criteria for a rating in excess of 50 percent for 
depression have not been met.  38 U.S.C.A. §§ 1151, 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic 
Code 9434  (2001).  

3.  A rating in excess of 20 percent for postoperative 
residuals of failed penile implants is not warranted.  38 
U.S.C.A. §§ 1151, 1155, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. 3.321 and Part 4, Diagnostic Code 7522  (2001).  

4.  An effective date earlier than December 1, 1999, for 
grant of a total rating based on individual unemployability 
due to 38 U.S.C.A. § 1151 disabilities is not warranted.  38 
U.S.C.A. §§ 1151, 5107, 5110 (West 1991 & Supp. 2001); 38 
C.F.R. 
§§ 3.321, 3.400, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 in view of 
the new statutory changes.  See 66 Fed. Reg. 45620-45632 
(Aug. 29, 2001).  Where laws or regulations change after a 
claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In the present case, all pertinent medical evidence relating 
to the veteran's claims for earlier effective dates and for 
increased ratings has been obtained and considered by the RO.  
The veteran furnished copies of his pertinent VA treatment 
records dating back to March 1993 along with his claim for 38 
U.S.C.A. § 1151 benefits received in September 1997.  Records 
of earlier and subsequent VA treatment have either been 
furnished by the veteran or obtained by the RO.  According to 
the veteran's February 1999 statement, his only pertinent 
medical treatment has been through the VA.  The veteran has 
also been afforded VA examinations in April 1998, May 1998 
and March 1999 to better determine the disabling effects of 
his 38 U.S.C.A. § 1151 disabilities.  He was also furnished a 
statement of the case in April 2000 and supplemental 
statements of the case in December 2000 and August 2001 with 
respect to his claims for increased ratings.  He was 
furnished a statement of the case on the earlier effective 
date issues in November 2001.  These statements listed the 
evidence considered, the applicable statutory and regulatory 
criteria and the reasons and bases for the decisions with 
respect to his claims for increase and for earlier effective 
dates.  

A careful review of the present record does not reflect a 
need for any additional evidentiary or procedural development 
including that under the VCAA or its implementing 
regulations, that would possibly benefit the veteran in the 
prosecution of his claims.  A review of the record shows that 
the findings on the two VA examinations when considered in 
conjunction with the veteran's pertinent treatment records 
are more than adequate for rating purposes and for 
determining the effective date of his total rating.  The 
assignment of the effective date for the award of 38 U.S.C.A. 
§ 1151 compensation in this case is governed by the date of 
the veteran's claim for such compensation and this date is 
clearly set out in the present record.  Thus, additional 
development is unnecessary for equitable resolution of his 
claims.  The Board also finds that the duty to assist and 
notification requirements of the VCAA and its implementing 
regulations have been substantially satisfied.  

Since the appellate record is complete, further development 
would not serve any useful purpose.  Further, as there is no 
additional evidence identified that is relevant to the issue 
at hand, the Board is able to proceed with review of the 
veteran's claims at this time without prejudice to him.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Factual Background

VA medical records from 1991 show that while being treated 
for hypertension the veteran developed impotency, which was 
attributed to his hypertension medication.  Subsequent VA 
records show the veteran underwent penile implants in March 
1993 and again in May 1994.  As a result, the veteran 
developed significant perineal pain along with depression.  

VA medical records from January 1998 show that the veteran 
was treated for complaints of severe pain in the area of his 
prosthesis.  The prosthesis that had been implanted in May 
1994 was removed and at the veteran's request it was not 
replaced.  

The veteran underwent VA psychiatric and genitourinary (GU) 
examinations in April and May 1998.  On psychiatric 
examination, the examiner provided a history of the veteran's 
failed penile implants to include complaints of chronic pain 
from 1993.  (This history is documented by VA records dating 
from 1991 to 1998, which have been added to the claims 
folder.)  The veteran complained of being hurt, frustrated 
and upset over his failed surgeries.  He reported difficulty 
sleeping and being on medication.  His affect was said to be 
frustrated and tearful.  The examiner noted that there were 
multiple factors causing the veteran's depression, but he 
believed that about 50 percent of it was attributable to the 
stress resulting from the failed implant surgery.  His 
diagnosis was major depression disorder with some remission.

On GU examination, a history of the veteran's problems with 
his penile implants was noted by the examiner.  The examiner 
also noted the veteran's depressive feelings centering on the 
failed surgery.  The examiner reported non-tender scars 
resulting from the implants and their removal and noted that 
there was currently no implant.   He indicated the loss of 
the left testicle and the absence of any discharge from the 
penis.  There was no swelling or signs of infection of the 
scrotum.  The rest of the examination was said to be 
unremarkable.  Pertinent diagnosis was no acute findings.  

In June 1998, the veteran filed his claim for a total rating 
indicating that his § 1151 disabilities prevented him from 
working.  He reported having a 6th grade education and that 
he last worked full time as a self-employed truck driver in 
1976.  In subsequent filings, the veteran reported being 
unable to work from March 1993.  

The RO requested and received VA outpatient clinical records 
regarding treatment received by the veteran for the 
disabilities at issue in February 1999.  Review of the 
records shows that in November 1998, the veteran complained 
of severe pain in the right testicle and underwent a right 
orchiectomy through the VA.  VA outpatient records also show 
the veteran underwent periodic psychiatric treatment from 
April 1998 to February 1999.  These records reflect the 
veteran's principal complaints were of pain, difficulty 
sleeping and irritability.  GAF scores of 70 were assigned in 
April and June 1998 and two scores of 60 in January 1999.  

On VA psychiatric examination in March 1999, the examiner 
provided a history of the veteran's condition.  The veteran 
reported continuing pain and erectile dysfunction.  He was 
said to be oriented and alert.  On mental status examination, 
he endorsed a number of depressive symptoms.  He had 
difficulty sleeping even with medication, low energy and a 
poor appetite.  Suicidal ideation without attempts was noted.  
He was said to be socially isolated and have an extremely 
distorted self-image.  Affect during the interview was 
tearful and mood was dysphoric.  He had a slight problem with 
concentration and his memory was functionally intact.  His 
thinking was logical and goal oriented and there were no 
indications of a thought disorder.  The examiner found that a 
diagnosis of major depression remained appropriate and that 
it appeared fairly severe with marked social isolation and 
significant impact on his ability to perform work duties.  
The examiner felt that a GAF of no higher than 50 was 
warranted.  

On VA GU examination in March 1999, the veteran complained of 
impotence and pain in the shaft of his penis.  The veteran 
walked with a normal gait with no apparent discomfort.  There 
were no palpable defects of the penis.  Objectively, there 
was mild pain with palpation only.  The examination was said 
to be relatively benign and the examiner opined that his 
objective findings did not support the degree of pain 
reported by the veteran.  

Periodic VA outpatient treatment records beginning in March 
1999 show the veteran had complaints of chronic pain and 
difficulty sleeping.  The use of nerve blocks for pain was 
discussed.  Reported GAFs during the period ranged from 55 to 
65.   

On December 1, 1999, the veteran underwent a VA 
pharmacological pain evaluation.  He reported his pain had 
increased in the last two weeks and that the intensity of his 
pain ranged from 8-10 out of a possible 10, significantly 
interfering with the following: general activities, mood, 
walking ability, household work, relations with others, 
sleep, enjoyment of life and self care.  The examiner listed 
the veteran's past and present medications.  He indicated 
that the veteran was not getting good results from his 
current pain regimen.  The veteran indicated a desire to 
decrease his pain to a 5-6 level.  

He also underwent a psychological pain evaluation on the same 
date.  The examiner provided a detailed history of the 
veteran's pain and depression and the treatment of these 
conditions.  He noted that the veteran was oriented to place, 
time and purpose and there was no gross evidence of cognitive 
problems.  The veteran demonstrated numerous non-verbal pain 
behaviors during the interview.  He reported spending a great 
deal of time in isolation due to his irritability and 
depression.  The examiner's impression  was that the veteran 
had a chronic pelvic pain complicated by major depression.  
He felt the depression should be addressed first, since pain 
treatment would not offer maximum benefit until the 
depression was treated.  Psychological testing results were 
said to reveal that the veteran had a low sense of life 
control and was unable to fulfill his social role due to his 
pain.  Also, indicated was the presence of a chronic and 
severe depressed mood and a risk for suicidal behavior.  

Subsequent VA medical records for 1999 through 2001 show 
continuing treatment for pain and depression.  A June 2001 
statement from a treating VA physician indicated because of 
his pain associated symptomatology the veteran was unable to 
work even on a part-time basis.  

Earlier Effective Date for 38 U.S.C.A. § 1151 benefits 

VA regulations provide that the effective date for an award 
of disability compensation due to VA medical treatment shall 
be the date injury or aggravation was incurred if a claim is 
received within one year of that date, otherwise, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(c), (d) (West 
1991); 38 C.F.R. § 3.400(i) (2001). 

VA regulations provide that the terms claim and application 
mean a formal or informal communication in writing requesting 
a determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2001).  
Generally, the date of receipt of a claim is the date on 
which a claim, information, or evidence is received by VA.  
38 C.F.R. § 3.1(r) (2001).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought and demonstrate an intent to 
apply for that identified benefit.  If an executed 
application form is submitted to VA within one year after the 
date it was sent to the claimant, it will be deemed filed on 
the date the informal claim was received.  See 38 C.F.R. 
§ 3.155(a) (2001).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure to consider evidence which 
may be construed as an earlier application or claim, formal 
or informal, that would have entitled the claimant to an 
earlier effective date is remandable error.  See Lalonde v. 
West, 12 Vet. App. 377, 380 (1999); see also 38 U.S.C.A. 
§ 7104(a) (West 1991); Servello v. Derwinski, 3 Vet. App. 
196, 198-99 (1992).  However, the Court has held the Board is 
not required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

In this case, the record shows that veteran did not file his 
claim for 38 U.S.C.A. § 1151 compensation benefits for the 
disabling residuals of his March 1993 surgery until September 
1997.  While his 38 U.S.C.A. § 1151 entitlement arose as a 
result of the March 1993 surgery, he did not file his claim 
for 38 U.S.C.A. § 1151 benefits until 1997.  Under the 
governing criteria, the September 1997 date of claim was the 
proper effective date for the award of 38 U.S.C.A. § 1151 
benefits.  The fact that the veteran was erroneously awarded 
benefits from a March 1993 date does not change the proper 
effective date of the award, which was the September 1997 
date of claim.  The regulatory criteria governing effective 
dates, which are set out above, call for an effective date 
based on the September 1997 date of claim and not the March 
1993 surgery.  

Further, the veteran has not asserted or is it shown that he 
filed an earlier claim for his § 1151 disabilities on which 
an earlier award could be based.  While the veteran feels he 
is entitled to an earlier effective date, he has offered no 
cogent legal argument to support this claim.  Based on the 
evidentiary record and the cited statutory and regulatory 
provisions, there is no sound legal basis for assigning an 
effective date earlier than the September 1997 date of claim.  
Thus, it follows that there is clearly no legal authority for 
an award of 38 U.S.C.A. § 1151 benefits prior to March 4, 
1993 as sought by the veteran.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's claim.

Increased rating for postoperative residuals of failed penile 
implants

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Under Diagnostic Code 7522, the only compensable rating is 20 
percent, which is assigned for deformity of the penis with 
loss erectile power.  

The RO has already granted special monthly compensation for 
loss of use of a creative organ.  Consequently, the only 
issue before the Board is whether the veteran should be 
awarded a rating in excess of the 20 percent currently 
assigned under Diagnostic Code 7522 for his postoperative 
residuals of failed penile implants.  The Board finds that 
such an increase is not warranted.  

The evidence shows that the veteran does have pain and 
residual erectile dysfunction as a result of his failed 
penile implants.  Therefore, the 20 percent evaluation for 
this disability that was assigned by the RO is appropriate.  
The RO assigned the 20 percent rating pursuant to Diagnostic 
Code 7522, which provides that such a rating is warranted if 
there is deformity of the penis with loss of erectile power.  
This 20 percent rating is the only rating authorized under 
Diagnostic Code 7522.  The veteran's demonstrated disability 
as reflected by his complaints and the reported findings is 
appropriately rated under this code.  Further, the record 
shows that the veteran has also been awarded an additional, 
separate 10 percent rating based on his chronic pain.  

The Board has also considered the possible assignment of an 
increased rating under other diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrable symptomatology.  

In order to determine whether a higher rating is otherwise 
warranted, the Board has reviewed alternative diagnostic 
codes.  A 30 percent rating may be assigned under Diagnostic 
Code 7520 if there has been removal of half or more of the 
penis.  Alternatively, under 38 C.F.R. § 4.115a, a 
genitourinary disorder is rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  However, 
no such removal or genitourinary complications are shown to 
be present in this case.  Thus, it is not shown that any code 
other than Diagnostic Code 7522 would be more applicable to 
the veteran's demonstrated symptomatology.  After review, the 
Board can find no other diagnostic code that would be more 
appropriate in rating the veteran's disability or has the 
veteran even suggested the existence of such code.  

On careful review, the Board finds that the veteran is 
adequately compensated for his demonstrated level of 
disability by the current rating.  

With respect to the claim for an extraschedular rating, the 
Board observes that in light of Floyd v. Brown, 9 Vet. App. 
88 (1996), the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance. In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not interpret the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reading such conclusion on its own.  In the present case, the 
RO denied an extraschedular rating and provided the veteran 
with the applicable criteria and discussed those criteria in 
light of the veteran's claim for increased evaluations for 
his residuals of failed penile implants.  

In the unusual case, where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the pertinent disability or 
disabilities under 38 C.F.R. § 3.321(b)(1) (2001).  

The Board finds, as did the RO, that a higher rating for 
residuals of failed penile implants on an extraschedular 
basis pursuant to 38 C.F.R. § 3.321(b)(1) (2001) is not 
appropriate.  

It is clear that the disability at issue has not rendered the 
veteran's clinical picture unusual or exceptional in nature, 
have not markedly interfered with employment, and have not 
required frequent inpatient care so as to render impractical 
the application of regular schedular standards, thereby 
precluding respective grants of entitlement to increased 
evaluations on an extraschedular basis for said disability. 
There is no objective evidence that the veteran's residuals 
present such an exceptional or unusual disability picture.  
Hence, referral by the RO to the Chief Benefits Director of 
VA's Compensation and Pension Service, under the above-cited 
regulation, is not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  In this regard, the Board would further 
note that the veteran has recently been awarded a total 
rating due to the combined disabling effects of the 38 
U.S.C.A. § 1151 disabilities, which clearly addresses 
interference with his employment.  

Increased Rating for Depression

Under Diagnostic Code 9434 for depression, a 50 percent 
evaluation is warranted for depression when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th Ed.) [Hereinafter DSM-IV].

GAF scores of 61 to 70 reflect some mild symptoms (e.g. 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g. occasional 
truancy or theft within household) but generally functioning 
pretty well, has some meaningful interpersonal relationships.

GAF scores of 51 to 60 indicate moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co- 
workers).

GAF scores of 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2001).  

The veteran also seeks an increased rating for his 
depression; however the record shows that his depression has 
remained essentially the same from the time of his claim for 
increase in early 1999 to the award of a total rating in 
December 1999 at which time the combined disabling effects of 
the veteran's 38 U.S.C.A. § 1151 disabilities were found to 
preclude employment.  The record shows that the veteran's 
symptomatology as reflected on VA examination in 1999 and VA 
treatment records is moderate in degree and supports no more 
than a 30 percent rating under the schedular criteria.  The 
Board notes the veteran's GAFs scores fall primarily in the 
moderate range of symptomatology.  While the veteran's 
symptoms may at times approach the serious range, they do not 
more closely approximate that level based on the totality of 
the evidence of record.  While the veteran may have 
occasional acute exacerbations they do not reflect the 
severity of the veteran's overall symptomatology.  It is also 
evident that the veteran's overall condition reflects not 
only impairment due to his psychiatric disorder, but also 
impairment due to his physical problems as well.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  The Board, for the reasons set forth above, 
concludes that the veteran's psychiatric history, symptoms, 
and manifestations are consistent with no more than the 50 
percent rating currently assigned, and that the preponderance 
of the evidence is against the assignment of an evaluation in 
excess of 50 percent.  The evidence is not in relative 
equipoise, and the disability picture, as discussed above, 
does not approximate the criteria for a higher rating of 70 
percent.  Accordingly, the provisions of 38 U.S.C.A. § 
5107(b) and 38 C.F.R. §§ 4.3, 4.7 are not for application.

Effective Date for Total Rating 

Under VA regulations, a total rating due to individual 
unemployability may be assigned when a schedular rating is 
less than total if the disabled person is found to be unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities.  If there is only 
one such disability, it shall be ratable at 60 percent or 
more.  If there are two or more disabilities, there shall be 
at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(2001).  

VA will grant a total rating for compensation purposes based 
upon unemployability, when the evidence shows that the 
veteran is precluded from obtaining or retaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected (38 U.S.C.A. 
§ 1151) disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a), 38 C.F.R. § 3.400.  

While the veteran has a number of disabilities, as to his 
claim for a total rating based on individual unemployability, 
only his 38 U.S.C.A. § 1151 disabilities may be considered.  
In other words, for the veteran to prevail it would have to 
be shown that employment was precluded solely by 38 U.S.C.A. 
§ 1151 disabilities prior to December 1, 1999.  

The Board has considered the veteran's contention that he 
should be entitled to a total rating dating back to January 
1998, but the record in this case does not show that the 
veteran was entitled to a total rating prior to December 1, 
1999.  

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 
3.340.  As previously indicated, applicable regulations 
provide that total disability ratings for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected (38 U.S.C.A. § 1151) disabilities, provided that, 
if there is only one such disability, the disability shall be 
ratable at 60 percent or more and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).  If a veteran is considered 
permanently and totally disabled under these criteria, he or 
she is then awarded a one hundred percent schedular 
evaluation for compensation purposes.

In this case, the veteran met the total rating threshold 
requirement with a combined rating of 60 percent rating for 
his two 38 U.S.C.A. § 1151 disabilities, which stemmed from a 
single source.  However, it must still be determined whether 
and when these disabilities rendered the veteran 
unemployable.  

As noted above, these disabilities did not arise until the 
time of the veteran's surgery in 1993, but the record shows 
the veteran had long been unemployed at the time of that 
surgery.  On his claim in 1997, the veteran reported that he 
last worked full time in 1976 as a truck driver. 

A review of veteran's complaints and the pertinent clinical 
records do not establish that the veteran was precluded from 
employment due to his 38 U.S.C.A. § 1151 disabilities prior 
to December 1, 1999, the date selected by the RO for its 
award of a total rating in this case.  In this regard, the 
Board notes that the increase in the disabling effects of the 
veteran's § 1151 disabilities were first noted at the time of 
his pain evaluation on December 1, 1999.  Subsequent records 
show continuing treatment for 38 U.S.C.A. § 1151 disabilities 
and that in June 2001, the veteran's treating VA physician 
stated that the veteran was unemployable due to his 38 
U.S.C.A. § 1151 disabilities.  The physician's statement for 
the first time supported the veteran's claim for a total 
rating due solely to his 38 U.S.C.A. § 1151 disabilities.  
The RO then reviewed the medical records and determined that 
the disabling effects referenced by the VA physician were 
first manifested at the time of the December 1999 evaluation 
and a total rating was awarded from that date.  On review of 
the total evidentiary record, the Board finds that the record 
would not support assignment of an effective date prior to 
December 1, 1999. 

From September 1997 until the end of November 1999, the 
veteran's 38 U.S.C.A. § 1151 symptomatology, as reflected in 
the VA medical treatment records, which are discussed above, 
was not shown to be of such severity as to preclude 
employment.  The record showed that the veteran had not 
worked for many years prior to the onset of his 38 U.S.C.A. 
§ 1151 disabilities and it was not shown by the medical 
evidence of record prior to December 1, 1999 that he was 
precluded from employment due solely to his 38 U.S.C.A. 
§ 1151 disabilities.  During 1998 and 1999 the veteran's 
psychiatric complaints and GAF scores did not indicate the 
presence of a severe depression sufficient to preclude 
employment.  During that same period, a review of the 
veteran's complaints and the reported findings with respect 
to his failed penile implant do not support a conclusion that 
the veteran was unemployable due that disability.  Thus the 
record prior to December 1, 1999 fails to show that the 38 
U.S.C.A. § 1151 disabilities alone or in combination were 
sufficient to render the veteran unemployable.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds with 
this issue that the preponderance of the evidence is against 
the veteran's claim.  


ORDER

An award of compensation under the provisions of 38 U.S.C.A. 
§ 1151 prior to March 4, 1993 is denied.

An increased rating for postoperative residuals of failed 
penile implants is denied.  

An increased rating for depression is denied.  


An effective date earlier than December 1, 1999 for award of 
a total rating based on individual unemployability due to 38 
U.S.C.A. § 1151 disabilities is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

